Citation Nr: 0720770	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss disability.

2.  Entitlement to an increased (initial) rating for diabetes 
mellitus, now rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.  he also had subsequent reserve service, but the 
type(s) and date(s) of service, including any active duty for 
training or annual training, have not been verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2003 RO decision that awarded service 
connection and a 20 percent rating for diabetes mellitus type 
II; but that denied an application to reopen a claim for 
service connection for bilateral hearing loss disability.  
The veteran disagreed with the rating assigned to his 
diabetes mellitus and with the denial of the application to 
reopen the hearing loss service connection claim.  In 
September 2006, the veteran testified before the Board.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is needed.


REMAND

Remand is necessary for several reasons.

In June 2004, the veteran wrote that, after service, he 
joined the Wyoming National Guard in an artillery unit where 
more damage was done to his hearing.  He also included 
National Guard medical records discussing high frequency 
hearing loss while in the National Guard.  On remand, the RO 
should verify/ascertain the veteran's National Guard service, 
including any periods of active duty for training (ACDUTRA) 
and/or any periods of inactive duty for training (INACDUTRA); 
and should obtain all of his reserve service medical records.

At the September 2006 Board hearing, the veteran also 
testified that he had applied for disability benefits from 
the Social Security Administration (SSA).  On remand, the RO 
should ascertain from the veteran if the SSA has issued any 
decision or has conducted any medical evaluations that might 
be relevant to his claim for an increased (initial) rating 
for diabetes mellitus. 

At the September 2006 Board hearing, the veteran also 
testified that VA had examined his hearing five or six months 
earlier (that is, sometime around March and April 2006).  
Currently, the claims file only contains VA medical records 
through February 2006.  Therefore, attempts should be made to 
obtain any relevant post-February 2006 VA medical records.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Verify the veteran's reserve service, 
including any periods of ACDUTRA and/or 
INACDUTRA; and obtain any available 
reserve service medical records from the 
appropriate departments, including the 
Office of the Adjutant General.

2.  Request that the veteran respond 
whether he has received a decision from 
the SSA on an application for SSA 
disability benefits and has been examined 
in connection with that SSA disability 
benefits application.  If the veteran 
responds affirmatively, seek to obtain 
any relevant SSA records, including any 
decision and any evaluation of the 
veteran's diabetes mellitus.

3.  Please obtain all relevant VA medical 
records pertaining to treatment for 
diabetes mellitus and to hearing loss 
from March 2006 to the present from the 
VA medical center in Little Rock, 
Arkansas.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims 
should be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


